            Case 2:19-cr-00231-WBS Document 138 Filed 06/04/20 Page 1 of 2


 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160
   Facsimile: (916) 447-2988
 4

 5 Attorney for:
   MARIA ESCAMILLA-LOPEZ
 6
                     IN THE UNITED STATES DISTRICT COURT
 7
                        EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                        CASE NO. 19-CR-00231 WBS
10
                                   Plaintiff,         STIPULATION AND ORDER TO MODIFY
11                                                    CONDITION OF PRETRIAL RELEASE
                           v.
12
     MARIA ESCAMILLA-LOPEZ
13
                                   Defendant.
14

15

16
                 It is hereby stipulated by Counsel for the Government, Assistant United States Attorney,
17
          David Spencer and Defense Counsel, Dina L. Santos; Counsel for Defendant, Maria Escamilla-
18

19        Lopez, that condition number 12 of the Special conditions of release requiring location

20        monitoring be deleted.

21               All other conditions remain in full force and effect.
22
                 Pretrial Services has suggested this modification and is supportive of this modification.
23
          In light of the recommendation of Pretrial Services, the government does not oppose.
24

25   Dated: June 3, 2020                                   /s/ Dina L. Santos
                                                           DINA SANTOS, ESQ.
26                                                         Attorney for Maria Escamilla-Lopez
27

28
                                                       1
           Case 2:19-cr-00231-WBS Document 138 Filed 06/04/20 Page 2 of 2


 1 Dated: June 3, 2020                      /s/ David Spencer
                                            DAVID SPENCER
 2                                          Assistant United States Attorney
 3

 4
                                         ORDER
 5

 6 IT IS SO ORDERED.

 7

 8 DATE: June 4, 2020

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
